On Rehearing.
The opinion of the Court was delivered by
Poché, J.
In view of the important questions of law involved in this case, and considering the great earnestness with which the application for rehearing was pressed upon us by counsel for the city, we deemed it our duty to grant a rehearing in the case.
We have had the benefit of able and learned oral argument; we have carefully re-examined the case, have thoroughly analyzed the numerous authorities submitted for our consideration; and our conclusion is that our previous decree was correct.
It is, therefore, ordered, adjudged and decreed that our former decree remain undisturbed.